





CITATION:
R. v. Soules, 2011
        ONCA 429



DATE: 20110606



DOCKET: C51842



COURT OF APPEAL FOR ONTARIO



Sharpe, MacFarland and LaForme JJ.A.



BETWEEN



Her Majesty the Queen



Appellant



and



Stephen Soules



Respondent



Greg Skerkowski, for the appellant



Alan D. Gold and Vanessa Arsenault, for the respondent



Heard: March 15, 2011



On appeal from the judgment of Summary Conviction
          Appeal Judge W. U. Tausendfreund of the Superior Court of Justice dated
          February 11, 2010, with reasons reported at [2010] O.J. No. 602, dismissing
          the appeal from the acquittal entered by Justice G. Griffin of the Ontario
          Court of Justice dated July 17, 2009, with reasons reported at [2009] O.J.
          No. 6022.



H.S.
    LaForme J.A.:

INTRODUCTION

[1]

This is a Crown appeal from an unsuccessful Crown
    summary conviction appeal.  The key issue
    is whether statements compelled under the
Highway
    Traffic Act
, R.S.O. 1990, c. H.8 are admissible in a criminal trial.  Specifically, are the statements admissible
    for the purpose of establishing that an officer had grounds to make an approved
    screening device demand, or does such use violates the right against
    self-incrimination under s. 7 of the
Canadian
    Charter of Rights and Freedoms
?

BACKGROUND

[2]

In
    September 2009 there was an accident involving four motor vehicles.  The
    roads were wet.  A driver of an automobile was in the process of turning
    right into a driveway when his vehicle was struck from behind by the
    vehicle operated by the respondent Stephen Soules.  Mr. Soules vehicle was struck from behind by
    yet another vehicle.

[3]

Constable
    Bucci investigated and spoke to each driver individually inquiring as to what
    had happened.  In response to this questioning, Mr. Soules identified
    himself as the driver of his vehicle.

Because of his
    observations Constable Bucci suspected that Mr. Soules had alcohol in his
    system.

[4]

Constable
    Bucci made an approved screening device demand, which Mr. Soules failed. 
    He was arrested for operating a motor vehicle with more than 80 milligrams of
    alcohol in 100 millilitres of blood and advised of his right to counsel.

[5]

Mr.
    Soules indicated that he understood his right to counsel, that he was from
    Calgary and did not know whom to call but that he did wish to speak to a
    lawyer.  He was transported to the police station and provided two samples
    of his breath into an approved instrument, with the results of 143 and 136
    milligrams of alcohol respectively in 100 millilitres of blood.

[6]

Mr.
    Soules was charged with operating a motor vehicle having a concentration of
    alcohol in his blood over 80 milligrams in 100 millitres of blood, contrary to
    s.
253(b)
of the
Criminal Code
.  The trial
    judge acquitted him, finding that his s. 7 and 10(b)
Charter
rights had been violated.

[7]

Sections
    199 and 200 of the Ontario
Highway Traffic Act
contain the statutory
    obligations to report accidents on the highway, which are the subject of this
    appeal.  For our purposes the relevant
    portions are:

Duty to report accident


199.
(1)
Every
    person in charge of a motor vehicle or street car who is directly or indirectly
    involved in an accident shall, if the accident results in personal injuries or
    in damage to property apparently exceeding an amount prescribed by regulation,
    report the accident forthwith to the nearest police officer and furnish him or
    her with the information concerning the accident as may be required by the
    officer under subsection (3).

Officer may
    direct person to report accident at another location


(1.1)

If, on reporting the accident to the nearest police
    officer under subsection (1), the person is directed by the officer to report
    the accident at a specified location, the person shall not furnish the officer
    described in subsection (1) with the information concerning the accident but
    shall forthwith attend at the specified location and report the accident there
    to a police officer and furnish him or her with the information concerning the
    accident as may be required by the officer under subsection (3).

...

Duty of police officer


(3)       A
    police officer receiving a report of an accident, as required by this section,
    shall secure from the person making the report, or by other inquiries where
    necessary, the particulars of the accident, the persons involved, the extent of
    the personal injuries or property damage, if any, and the other information
    that may be necessary to complete a written report concerning the accident and
    shall forward the report to the Registrar within ten days of the accident.

...

Duty of person in charge of vehicle in case of accident


200
.(
1) Where an accident
    occurs on a highway, every person in charge of a vehicle or street car that is
    directly or indirectly involved in the accident shall,

(a)
remain
at or
    immediately return to the scene of the accident;

(b)
render
all possible assistance; and

(c) upon request, give in writing to anyone
    sustaining loss or injury or to any police officer or to any witness his or her
    name, address, drivers licence number and jurisdiction of issuance, motor
    vehicle liability insurance policy insurer and policy number, name and address
    of the registered owner of the vehicle and the vehicle permit number.

Penalty


(2)       Every
    person who contravenes this section is guilty of an offence and on conviction
    is liable to a fine of not less than $400 and not more than $2,000 or to
    imprisonment for a term of not more than six months, or to both, and in
    addition the persons licence or permit may be suspended for a period of not
    more than two years.

[8]

It
    will, I think, be helpful to briefly summarize the decisions in the trial court
    and on the summary conviction appeal.

The trial decision

[9]

The trial judge accepted Mr. Soules evidence that he
    remained at the scene of the collision and answered the questions of Constable
    Bucci because he understood that he was required by law to do so.  He held that the statements were statutorily
    compelled and inadmissible pursuant to
R.
    v. White
, [1999] 2 S.C.R. 417.  Based
    on
R. v. Powers
(2006), 213 C.C.C.
    (3d) 351 (B.C.C.A.), leave to appeal to S.C.C. refused, [2006] S.C.C.A. No.
    452, the breath results were excluded under s. 24(1) of the
Charter
because in the absence of those
    statements there was no reasonable suspicion for the approved screening device
    demand.  Mr. Soules was acquitted.

[10]

The trial judge further held that the breath results
    would also be excluded under s. 24(2) of the
Charter
because of the violation of Mr. Soules right to counsel
    under

s
. 10(b) by the failure to give a
Prosper
[1]
warning.   The trial judge held that it
    was unnecessary to consider Mr. Soules additional argument that ss. 258(1
)(
c), (d.01), and (d.1) of the
Criminal Code
create an impermissible mandatory presumption.
[2]

Summary Conviction Appeal
    decision

[11]

The Crown appealed from the acquittal on the basis that
    there was no breach of s. 7 or s. 10(b), and if there was a breach then the
    evidence should not have been excluded.  In brief written reasons, the summary conviction appeal judge upheld the
    s. 7
violation
and the exclusion of the breath results
    under s. 24(1).  As a result, he found it
    unnecessary to consider s. 10(b).

ISSUES

[12]

The
    Crown advances three arguments on this appeal and submits that:

1.

This is a proper case for leave to a second
    appeal in summary conviction proceedings pursuant to s. 839 of the
Criminal Code
.

2.

Both the summary conviction appeal judge and the
    trial judge erred in their application of
Powers
and its ruling on s. 7 of the
Charter
.  Further, even if the statements made by Mr.
    Soules infringed s. 7, it is a reasonable limit on that right pursuant to s. 1
    of the
Charter
.

3.

Although
    not considered by the summary conviction appeal court,
this court should
    consider whether Mr. Soules s. 10(b)
Charter
rights were breached and whether the evidence should have been excluded
    pursuant to s. 24(2) of the
Charter
.

[13]

For
    the following reasons, while I would grant the Crown leave to appeal, I would
    dismiss the appeal entirely.  I am
    satisfied that this case, because of
the
Charter
implications for
    drivers and police, clearly raises an issue of significance to the general
    administration of justice.  Nevertheless,
    I am also satisfied that
this
    appeal is completely answered by the Supreme Court of Canadas decision in
White
.

DISCUSSION

Issue 1: Leave to appeal

[14]

This court established in
R. v. R.R.
(2008), 90 O.R. (3d) 641 (C.A.), and has repeated
    numerous times since then, that leave to appeal pursuant to s. 839 should only
    be granted in two distinct categories of cases:

Where the merits of the proposed
    question of law are arguable, even if not strong, and the proposed question of
    law has significance to the administration of justice that goes beyond the
    particular case.

Where there appears to be a clear error even if
    it cannot be said that the error has significance to the administration of
    justice beyond the particular case.

[15]

Moreover, at para. 27 of
R.R.
, Doherty J.A emphasized that access to this court for a second
    appeal should be limited to those cases in which the applicant can demonstrate
    some exceptional circumstance justifying a further appeal.

[16]

The
    Crown argues that the questions of law raised by this appeal are of
    significance to the general administration of justice in this province for two
    reasons.  The questions of law are: (i)
    whether or not a person's
Charter
rights have been violated; and (ii)
    the granting or denial of
Charter
relief as a result.  First, the Crown submits that the decisions
    below wrongly render inadmissible any statements made by an accused under
    compulsion at the scene of a collision, even for the limited purpose of
    establishing grounds for a breath demand and not as evidence of guilt.

[17]

Second,
    the Crown submits that the s. 10(b) ruling in this case creates an absolute
    rule that in every case where a detainee changes his or her mind about speaking
    to counsel, additional information must be provided by the police.  This court, it says, has rejected such an
    interpretation
,
therefore this
    ground of appeal is also deserving of leave on the basis of strong merit.

[18]

Mr. Soules disagrees and argues that the present case
    cannot be brought under either of the two permissible categories to warrant
    granting of leave to this court.  That
    is, its issues of law are not sufficiently meritorious, nor does it raise a
    significant question for the administration of the justice system.

[19]

His position is that the two arguments advanced in the
    leave application are virtually the same as those raised on the summary
    conviction appeal.  Apart from the leave
    issues, the appellant raises two questions of law  the rule against self
    incrimination and the right to counsel  which, Mr. Soules argues, are based on
    well-settled and consistently applied principles of law.  The appellant is merely challenging the
    application of these firmly settled
Charter
principles.

[20]

I would, as I said, grant leave to appeal.  This is a case of first impression for this
    court.  The trial courts in Ontario
    currently rely on the Supreme Courts decision in
White
as interpreted by the British Columbia Court of Appeal in
Powers.
That, together with
the
Charter
implications for drivers and
    police, raises issues of significance to the general administration of justice
    so as to warrant leave to appeal.

Grounds of appeal

[21]

As
    a policy argument, the Crown submits that the holding below has the potential
    to cripple the investigation of drinking and driving offences where a collision
    has occurred.  More specifically, the
    Crown argues that admission of the statement to establish reasonable suspicion
    for an ASD demand does not infringe s. 7 of the
Charter
, or that such infringement is justifiable under s. 1.

[22]

The
    Crown essentially argues that the courts below erred in relying on
Powers
.
White
is distinguishable in
    that the statements in that case went to an essential element of the offence
    charged, whereas the statements in
Powers
and in this case were not tendered as evidence of guilt.
White
,
    the Crown argues, does not address the admissibility of compelled statements
    for establishing reasonable grounds for a breath demand, and it did recognize
    that the protection against self-incrimination was contextual.

[23]

The
    Crown also submits that this court should address the s. 10(b) issue, although
    it was not considered by the summary conviction appeal court.  As I noted above,
the
    Crown suggests that the s. 10(b) ruling creates an absolute rule that in every
    case where a detainee changes their mind about speaking to counsel, additional
    information must be provided by the police.  This, it says, is contrary to earlier decisions of this court.

[24]

As
    with the relevant statutory provisions, I believe a brief summary of
White
and
Powers
will assist in tracking my analysis.

Summary of
White
and
Powers

[25]

R. v. White
involved a charge of failure to stop at the scene of an accident (
Criminal Code
, s. 252(1
)(
a)) in British Columbia.  The victim was struck by a passing vehicle at about midnight.  The next morning, the driver of that vehicle
    called the police to report the incident.  She provided her name, date of birth, and address.  An officer then attended at her home.  The driver described the incident and
    provided her drivers licence.  She was
    then given
a
s. 10(b) caution.  After contacting her lawyer, she told the
    officer she would not provide a statement.  She then answered additional questions.

[26]

The relevant provision then in force  s. 61 of the British
    Columbia
Motor Vehicle Act
, R.S.B.C.
    1979, c. 288  was analogous to s. 199 of the Ontario
Highway Traffic Act
, except for s. 61(7) which was a use-immunity
    provision.  The trial judge accepted that
    the accused subjectively believed she was required by law to report the
    accident.  He excluded her statements to
    the police on the basis that they violated the s. 7
Charter
right against self-incrimination, and then dismissed the
    charge because no evidence remained as to the identity of the driver.

[27]

The majority of the court of appeal dismissed the
    Crowns appeal.  In dissent Southin J.A.
    held that the automatic exclusion of all statutorily-compelled statements was
    overbroad  the name and address of the driver, and the fact that they were
    driving at a certain place and time, would not necessarily offend the
Charter
.

[28]

At the Supreme Court, Iacobucci J. for the majority
    held at para. 30 that [s]tatements made under compulsion of s. 61 of the
Motor Vehicle Act
are inadmissible in
    criminal proceedings against the declarant because their admission would
    violate the principle against self-incrimination.  In particular he held that: the relationship
    between a driver and an officer receiving an accident report is potentially
    adversarial, because of the officers dual role in receiving reports and
    investigating crime; the prospect of unreliable confessions is quite real
    because of the strong incentive to provide a false statement; and there is a
    danger of abusive conduct by the state.

[29]

In order to claim the protection of s. 7 of the
Charter
, Iacobucci J. held at para. 75
    that a driver must establish on a balance of probabilities an honest and
    reasonably held belief that he or she was required by law to report the
    accident to the person to whom the report was given.

[30]

Powers
was an
    over 80 case that involved facts similar to those in our case.  The accused in
Powers
was involved in a collision.  When the attending officer asked who had been driving the vehicle, the
    accused identified himself as the driver.  His eyes were red and his breath had the odour of alcohol.  The officer made an approved screening device
    demand and the accused failed.  He then
    gave a breath sample that read over 80.

[31]

The trial judge accepted the evidence of the
    accused that he identified himself as the driver because he thought he was
    required to do so.
She found that to admit his admission that he was
    the driver of the vehicle in the ditch into evidence at trial would contravene
    s.
7
of the
Charter
.
She excluded the admission, leaving no
    evidence
that the officer had
    reasonable grounds to make the ASD demand.

[32]

The summary conviction appeal court upheld the
    decision.

[33]

The Court of Appeal held at para. 13 that the statement
    contravened s. 7 of the
Charter
following
White
:

The question on this case is whether, as the Crown
    contends,
White
allows for a
    different result in the circumstances of this case.  For the reasons that follow I have concluded
    that it does not.  Although the use of
    the statement in this case is less direct than it was in
White
, the evidence was a necessary link in the chain of evidence
    necessary to convict Mr. Powers.  As I
    read
White
, the Supreme Court of
    Canada has given a conclusive answer to the question which we are bound to
    apply.

[34]

Based on
White
,
    the court also rejected the Crowns alternate arguments that: (1) the use of
    the statement for the limited purpose of establishing a proper foundation for
    making the device demands is a reasonable limitation under s. 1 of the
Charter
; or (2) the statement should not
    be inadmissible under s. 24(1).  (See
    paras. 32 and 38.)

[35]

With that background I now turn to the two remaining
    issues, which relate specifically to the grounds of appeal.

Issue 2:
    Sections 7 and 1 of the
Charter
; the
    application of
Powers
in Ontario.

[36]

The Crowns submission here is that
Powers
should not be followed in Ontario
    and that both the trial judge and the summary conviction appeal court judge
    erred by relying on that case.  In the
    Crowns view the limited admissibility of Mr. Soules roadside statements
    either did not infringe his right against self-incrimination guaranteed by s. 7
    of the
Charter
, or represented a
    reasonable limit on that right pursuant to s. 1.

[37]

Indeed, the Crown seems to argue that
Powers
itself is wrong in not holding
    that compelled statements at the scene of a collision were admissible for the
    limited purpose of forming part of a police officers reasonable suspicion to
    make an ASD demand.
Powers
, and the decisions in this appeal, it is noted, do not apply
    the
Orbanski/Elias
[3]
line of cases, in which impugned evidence is admissible for this limited
    purpose.
That is, the evidence is admissible for the
    limited purpose of establishing reasonable grounds for Constable Bucci to make
    an ASD demand.

[38]

The
    Crown argues that while cases such as
Orbanski/Elias
are
    not collision cases, the infringement in issue is no greater than that of
    admitting statements in a collision case.  Roadside statements such as those in our case, therefore, should be
    admissible as grounds for a breath demand as a reasonable limit on drivers
    rights under s. 1.  That is, even if
    there is
a
s. 7 infringement, the Crown submits that
    it ought to be justifiable under s. 1.  Protecting against the carnage caused by impaired drivers is a
    pressing and substantial objective.  The
    Crown put its position this way:

A
    complete bar on admissibility of road-side statements in collision cases
    constitutes a windfall for impaired drivers who have become involved in a
    collision.  The decisions below cripple
    police investigation of impaired driving at the scene of a collision, where the
    need for these preventative powers is most pressing.

[39]

As I
    explain, I would reject each of the Crowns arguments.  In the end I trust it will be clear that
Powers
correctly interpreted and applied
    the
White
decision, which in turn
    were correctly followed by the courts below in our case.

[40]

In
Powers
, the majority referred to
Orbanski/Elias
and held that
White
was determinative of the issue.  That is, statutorily compelled statements
    were not admissible for any purpose including for the purpose of establishing
    reasonable grounds:
Powers
at para.
    38.  It is this portion of
Powers
that the Crown contends cannot be
    correct.

[41]

To illustrate its view, the Crown notes that a
motorists compelled
    participation in an ASD test is admissible to support an officers grounds to
    make a breath demand:
R. v. Thomsen
,
    [1988] 1 S.C.R. 640.  Therefore, the
    Crown argues, it must also be the case that compelled statements made at the
    scene of a collision are admissible when they are being used for the same
    limited purpose.  The Crown points out
    that in both cases:

·

the evidence emanates from the accused;

·

they invoke the same level of concern regarding
    the potential for self-incrimination;

·

it is an offence to fail to participate or
    cooperate with police; and,

·

the
evidence cannot be
    used at trial to prove an element of the offence.

[42]

I disagree.  The
    Crowns reliance on
Thomsen
and other
    like cases is misplaced, and for a very noteworthy reason: the questioning by
    police in those cases does not involve compelled answers.  In each of them the motorist can refuse to
    answer if he or she chooses; they are not forcefully enlisted in aid of their
    own prosecution.  For example, in the
    case of a breath demand made by a police officer pursuant to s. 254(5) of the
Criminal Code
, the motorist is legally
    obligated to comply with the demand; nevertheless, s. 7 continues to furnish
    him or her with the right to choose whether or not to speak with the police  a
    choice statutory compulsion clearly eradicates.  There is absolutely no legal compulsion to speak or provide information
    in any of the cases cited.

[43]

In
    the result,
Powers
was correct to
    hold that
White
was determinative of
    the issue.  The statutorily compelled
    admission from Mr. Soules in our case is not admissible for the purpose of
    establishing grounds for making either the ASD or the breath demand.  Indeed, as Iacobucci J. made clear in
White
at para. 70:

The protection afforded by the principle against
    self-incrimination does not vary based upon the relative importance of the
    self-incriminatory information sought to be used.  If s. 7 is engaged by
    the circumstances surrounding the admission into evidence of a compelled
    statement, the concern with self-incrimination applies in relation to all of
    the information transmitted in the compelled statement.  Section 7 is
    violated and that is the end of the analysis, subject to issues relating to s.
    24(1) of the
Charter
.

[44]

The Crowns arguments on this issue rely almost
    exclusively on jurisprudence such as
Orbanski/Elias
directed at the s. 10(b)
Charter
right to counsel exemption in drinking and driving cases.  However, despite the strong connection
    between ss. 7 and 10(b) of the
Charter
,
    the two are not mutually exclusive.  As I
    believe the above quote from
White
illustrates, although it is a well established principle that s.10(b) rights
    are limited until arresting officers have developed reasonable and probable
    grounds to effect an arrest, the choice of whether or not to remain silent  and
    thus prevent self-incrimination  nevertheless remains.

[45]

The
    Crown makes the further argument that
the distinctions between the British Columbia
    legislation and the Ontario legislation are important.
While t
he British Columbia

legislation
    expressly prohibits the use of statements compelled by the requirement to
    report a collision in a trial or proceeding arising out of the accident, the
    Ontario legislation contains no such limitation on the admissibility of this
    evidence.

[46]

In my view, both the trial judge and the summary
    conviction appeal judge in our case came to the correct result on this
    point.
I would begin with the apt comments of Wein J. in
R. v. DaCosta
(2001), 156 C.C.C. (3d)
    520 (Ont. S.C.) at para. 33:

[It cannot] be realistically said, that anything
    turns on the distinctions between the British Columbia legislation and the
    Ontario legislation notwithstanding that the Ontario legislation is far less
    specific than the B.C. legislation concerning use immunity.

[47]

Use immunity created by a provincial statute cannot
    extend to proceedings under the
Criminal

Code
, because it would be
ultra vires
the province to restrict
    the admissibility of evidence in criminal matters:
White
at para. 35.  As
    Iacobucci J. explains further in para. 72, the purpose of this type of
    provincial legislation is not to assist the police in the investigation of
    specific crimes; rather,

The provinces are entitled to inquire into factual
    circumstances that may involve the commission of a criminal offence, but their
    jurisdiction does not extend so far as to trench upon the federal power under
    s. 91(27) of the
Constitution Act, 1867
over the criminal law. [Citation
    omitted.]

[48]

Use immunity therefore is limited to the jurisdiction
    of the provincial legislature and relates to whether or not there has been
    compliance with the legislated reporting requirement.  Thus, although the Ontario
Highway Traffic Act
does not have
    similar use immunity provisions, this simply means that in Ontario the
    statutorily compelled accident report can be used to prove non-compliance as
    required by the
Highway Traffic Act
;
    nothing more.

[49]

Iacobucci J. in
White
at para. 60 explained that the inclusion of use immunity provisions, like those
    in British Columbia, in relation to an accident report in subsequent proceedings
    means an intention to use them to gather information for non-litigious purposes
    only:

[T]he partnership between the individual driver and
    the state does not encompass the use of the compelled accident report to
    incriminate the driver.  The fact that
    the statements in this case are sought to be introduced in criminal rather than
    regulatory proceedings simply serves to accentuate the fact that the Crown
    seeks to use the statement for a purpose that was never contemplated as being a
    component of the regulatory regime.

[50]

As a result, this argument respecting the difference
    between the British Columbia and Ontario language does not assist the
    Crown.

[51]

Before
    moving to the last argument in this ground of appeal, I will make some brief
    comments on the Crowns submission that this interpretation of the law has the
    potential to cripple the investigation of drinking and driving offences where a
    collision has occurred.  The Supreme
    Court in
White
essentially disagreed
    with this concern, Iacobucci Js observations at para. 64 are instructive:

[T]he possibility is real and serious that
    permitting the use of compelled accident reports within criminal proceedings
    might increase the likelihood of abusive conduct by the state.  In taking
    accident reports from drivers, police would have a strong incentive or perhaps
    an unconscious inclination to overemphasize the extent of the statutory duty to
    report an accident under the Act, in order to obtain relevant
    information.  The effect of such an overemphasis might be to circumvent or
    defeat a drivers s. 7
right
to remain silent when
    under investigation for a criminal offence.

[52]

It was accepted in
White
that the effect of statutory provisions such as those under consideration in
    this case is to create a logistical difficulty for police.  That is, if
    the desire is to use information acquired from a motorist in criminal
    proceedings, the information cannot derive from the duty of the motorist
    mandated by the statutory provisions: para. 65.  Iacobucci J. then at para. 80 stressed the importance of the police
    taking an accident report while simultaneously investigating a crime to
    describe clearly to the motorist the start and end points of the accident
    report.

[53]

At various places in his reasons Iacobucci J. describes
    several ways in which police might investigate so as to acquire information
    independently of the accident report that is subject to use immunity.  One, he says, is to inform the driver that
    they intend to secure the details of the accident report from sources other
    than the driver, thus terminating the statutory duty to report.  Second,

they might tell the driver that they will postpone the taking of an
    accident report until after they have questioned him or her. (See paras. 65 and
    80.)

[54]

Given
    the above, I think it is an unfounded argument that use immunity arising from
    the information mandated by provincial legislation such as that in this case
    has the potential to cripple the investigation of drinking and driving
    offences where a collision has occurred.
I turn then to the last argument advanced by the Crown on this
    ground of appeal: that e
ven if
    there is
a
s. 7 infringement, it is justifiable under
    s. 1 of the
Charter
.

[55]

T
he Crown does not develop this argument at
    all in its factum but simply
submits that
just
    as in the case of the ASD test, the infringement of s. 7 in the circumstances of this case represents a reasonable limit on that
    right.  It says that measures aimed at protecting the public
    from the carnage caused by impaired drivers serve a pressing and substantial
    objective.
In addition, this
argument
does not appear
    to have been raised nor was it
addressed in either the trial court or the
summary conviction
    appeal court
.

[56]

Given that
the issue of justification under s. 1 was not raised below
    and has only superficially been raised on this appeal, I would give no
    consideration to this argument.  I would,
    however, note that
White

holds
that the admission of Mr. Soules' statement would render
    the trial unfair; it is therefore unlikely to be seen as
a
s.1 reasonable limit of a
Charter
right.

[57]

For these reasons I would not give effect to this
    ground of appeal.

Issue 3: Consideration of s.
    10(b) of the
Charter

[58]

The Crown appealed the trial judges findings on both
    s. 7 and s. 10(b) of the
Charter
.  The summary conviction appeal court judge
    ruled that since he upheld the finding that Mr. Soules right against
    self-incrimination was violated, it was unnecessary for him to consider the s.
    10(b) issue.  The Crown argues that this
    court should do so.  It relies on this
    courts decision in
R. v. Flis
(2006), 205 C.C.C. (3d) 384.
Flis
is not helpful to the Crown on this
    point.

[59]

First, the issues before the summary conviction appeal
    judge in our case are entirely different from those that were of concern and
    addressed in
Flis
.
Flis
was a case in which this court allowed the respondent in a Crown appeal to
    raise additional alleged errors by the trial judge in an effort to sustain the
    order of the summary conviction appeal court:
Flis
at para. 55.

[60]

In the end our case was fully decided on the s. 7
Charter
issue.  The core issue engaged the principle against
    self-incrimination.  As Iacobucci J.
    makes clear at para. 70 in
White

    which is set out in more detail above  if s. 7 is violated, the analysis is
    ended, subject to issues relating to s. 24(1) of the
Charter
.

[61]

Where s. 7 applies to provide use immunity in relation
    to compelled statements in subsequent criminal proceedings  as it does in this
    case  exclusion of the evidence is compulsory.  And, although the
    evidence can be excluded under the common law duty because admission would
    render the trial unfair, it can also be excluded pursuant to s. 24(1) of the
Charter
: see
White
at para. 89.  This is precisely what occurred in this case.

[62]

It was within the discretion of the summary conviction
    appeal judge to make a ruling on s. 10(b) in this case.  However, because the
self-incrimination issue alone is determinative
    of this appeal, the summary conviction appeal judge did not have to go beyond
    what he did.  It was unnecessary for the
    appeal judge, and it is unnecessary for this court, to consider the s. 10(b)
    issue.

DISPOSITION

[63]

As I have previously concluded, I think this is a
    proper case for leave to appeal to this court pursuant to s. 839 of the
Criminal Code
.  However, for the reasons given above, I would
    dismiss the appeal.  In my view, neither
    the summary conviction appeal court judge nor the trial judge erred in their
    application of
Powers
and its ruling
    on s. 7 of the
Charter
.  Further,
I would give no
    consideration to the argument

of justification under s. 1 because it was not raised below
    and was only raised in a cursory fashion on this appeal.


[64]

Finally,
because the
self-incrimination
    issue alone is sufficient to decide this appeal, I conclude that it was
    unnecessary for either the appeal judge or for this court to consider the s.
    10(b)
Charter
issue.

[65]

Accordingly,
    I would dismiss the appeal.

RELEASED:

JUNE -6 2011                                           H.S.
    LaForme J.A.


JMacF
                                                        I agree Robert Sharpe
    J.A.

I agree J. MacFarland J.A.





[1]

R.
    v. Prosper
,
    [1994] 3 S.C.R. 236.  What is known as a
    Prosper warning arises where a detainee who has asserted the right to
    counsel, changes his or her mind and no longer wants to exercise the
    right.
Prosper
requires that at this point, the police provide additional
    information to the detainee, namely, to tell them of their right to a
    reasonable opportunity to contact a lawyer, and of the obligation of the police
    during this time not to take any statements or require the detainee to
    participate in any potentially incriminating process until he or she has had
    that reasonable opportunity.



[2]
The argument was that the mandatory
    presumption allows for a finding of guilt on over 80 despite a reasonable doubt
    regarding blood alcohol concentration, constituting an unjustifiable
    infringement of s. 7 and the s. 11(d) presumption of innocence.



[3]

R. v. Orbanski; R. v. Elias
, [2005] 2
    S.C.R. 3.


